IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00417-CV

                              IN RE ULLJA KUNTZE


                                Original Proceeding



                           MEMORANDUM OPINION


       On December 14, 2017, Kuntze filed a document which is properly characterized

as a petition for writ of mandamus. In a separate proceeding, In Re Kuntze, 10-17-00384-

CV, we have explained that such a document is not filed within an existing appeal, but

rather is docketed as its own proceeding. See In re Kuntze, 10-17-00384-CV, 2017 Tex. App.

LEXIS 12038 (Tex. App.—Waco Dec. 27, 2017, orig. proceeding).

       In this proceeding, Kuntze is critical of the Clerk of this Court for not responding

to Kuntze’s demands by the deadline set by Kuntze and for failing to notify the trial court

clerk of what Kuntze perceives as deficiencies in the clerk’s record. Kuntze seeks to have
the Court’s Clerk removed from office. Kuntze’s complaint is frivolous. We do not have

jurisdiction to remove the Clerk in this manner.

       Kuntze’s petition is dismissed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed January 3, 2018
[OT06]




In re Kuntze                                                                    Page 2